Citation Nr: 0301665	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to May 1957.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Winston-Salem, North Carolina.  In October 2002, the 
veteran appeared for a hearing before the undersigned.


FINDING OF FACT

The preponderance of the evidence of record shows that the 
veteran's bilateral hearing loss is not related to his active 
service or to any noise exposure therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  The veteran was 
advised of this in the July 2001 decision and a statement of 
the case (SOC) issued in March 2002.  After reviewing the 
record, the Board finds that there has been substantial 
compliance with the pertinent mandates of the VCAA and 
implementing regulations.  The case has been considered on 
the merits, and well-groundedness is not an issue.  
Discussions in the July 2001 rating decision and the March 
2002 SOC gave the veteran notice of the evidence necessary to 
substantiate his claim, and of what was of record.  VA's duty 
to notify also includes the duty to tell the veteran what 
evidence, if any, he is responsible for submitting to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  That was done in this case.  In May 2001, 
the RO sent a letter to the veteran explaining the VCAA and 
asking him to submit certain information.  The veteran was 
notified in this letter what information and evidence he 
needed to submit in order to substantiate his claim, and what 
evidence and information VA would obtain.  The letter 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  He was advised to provide specific 
information and evidence needed in his case. Accordingly the 
Board finds that the duty to notify is satisfied.  

The RO has obtained the veteran's service medical records, 
all identified medical records from his private medical care 
providers, and VA outpatient records; and he has been 
accorded a VA examination.  There is no indication that there 
is any relevant evidence outstanding.  Development has been 
completed to the extent possible; VA's duty to assist, 
likewise, is met.  

Background
Service personnel records show that the veteran served in an 
Army field artillery unit while stationed in Korea, and his 
military occupational specialty was cook.  Service medical 
records reveal no indication of diminished hearing acuity.  
They include an August 1955 report of medical examination on 
his induction to active duty, when hearing was reported to be 
15/15, bilaterally.  A May 1957 report of medical examination 
for separation from service revealed whispered voice hearing 
of 15/15, bilaterally.  A September 1957 report of medical 
examination on the veteran's enlistment into the Army 
National Guard revealed whispered voice hearing of 15/15, 
bilaterally.

The veteran filed his claim of service connection for hearing 
loss in October 1998, and submitted private medical records 
in support of his claim.  In a letter dated June 8, 1983, a 
private physician reported that the veteran experienced the 
onset of dizziness two weeks earlier, and subsequently 
experienced ringing in his ears and a marked decrease in 
hearing in his right ear.  The veteran told the physician 
that his hearing was normal prior to the onset of dizziness.  
The diagnosis was marked nerve-type hearing loss of the right 
ear.  

Private medical records also include a brainstem auditory 
evoked response test report, dated June 10, 1983, revealing 
that there was markedly abnormal brainstem auditory response 
on the right with no typical wave form patterns noted.  The 
physician reported that the study was in keeping with 
significant abnormality in the cochlear-auditory nerve 
territory.  

In a letter from a different private physician, dated June 
21, 1983, it was also noted that the veteran experienced 
decreased hearing in his right ear after an episode of 
tinnitus approximately 21/2 weeks earlier. 

VA outpatient records dated from February 2000 to May 2001 
reveal that the veteran complained of having "stopped up 
ears."  A February 2000 clinic report indicates right ear 
hearing loss, and a June 2000 clinical note shows a diagnosis 
of tinnitus in the right ear.  On clinical examination in 
December 2000, the veteran's tympanic membranes, bilaterally, 
were obscured by cerumen.  The diagnosis was bilateral 
cerumen impaction, and a bilateral ear irrigation was 
performed.  After the irrigation, the veteran stated that the 
"humming" in his right ear was gone and he could hear much 
better in both ears.  A December 2000 outpatient record shows 
the veteran had his ears irrigated and his hearing improve, 
but the left ear still felt some irritation with pulse 
feeling.  

On VA audiological evaluation in September 2002, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
105
105
105
105
LEFT
10
5
10
20
45

Speech audiometry revealed speech discrimination ability of 
zero percent correct in the right ear and 96 percent correct 
in the left ear.  The diagnosis was profound sensorineural 
hearing loss in the right ear, and mild sensorineural hearing 
loss in the left ear.  The veteran complained of constant 
tinnitus in the right ear, and reported that the tinnitus 
began with the onset of hearing loss in the 1950s.  The VA 
audiologist commented:

The [veteran] describes a sudden 
[sensorineural hearing loss in the right 
ear] accompanied by tinnitus and vertigo 
after leaving service.  This type of 
[hearing loss] is unlikely to be related 
to noise exposure in service.  The onset 
of noise-induced [hearing loss] is 
gradual and shows a distinctive pattern 
dissimilar to that seen here.  Acoustic 
trauma (single event noise exposure) is 
not described by [the veteran] and, even 
if this [hearing loss] were produced by 
acoustic trauma, the onset would not have 
been delayed until [after the veteran was 
discharged from] service.  

At the October 2002 hearing, the veteran gave additional 
details and descriptions of the conditions under which he 
served while stationed in Korea.  He stated that when he 
initially entered onto active duty he was a gunner in the 
artillery, he fired up to 300 rounds of ammunition daily 
while on training exercises, and he did not use any devices 
to protect his hearing.  He became a cook in his unit during 
his last three months of service to avoid being outdoors in 
the cold.  He stated that a "hum" was present in his right 
ear at separation from service.  He reported that he worked 
as a farmer after service and did not experience any 
postservice acoustic trauma.  He testified that after his 
separation from service, he saw a family doctor regarding the 
"humming" in his ear, but no records were available from 
that physician because he had retired.  He stated that the 
June 1983 records he submitted from his private physicians 
were the earliest available concerning his hearing loss.  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran currently has profound 
sensorineural hearing loss in his right ear and mild 
sensorineural hearing loss in his left ear.  The evidence 
likewise shows that the veteran probably had some degree of 
noise exposure/acoustic trauma in service.  However, other 
than in his own contentions, there is no evidence relating 
his current hearing loss to service, or to any noise exposure 
therein.  Hearing loss was not noted in service, and 
sensorineural hearing loss was not manifested in the first 
postservice year (so as to warrant consideration of the 
presumptive provisions for chronic disabilities, available 
for organic diseases of the nervous system).  The veteran's 
private physicians noted that the hearing problem he 
complained of in 1983 had its onset approximately three weeks 
before he was seen by those physicians, and the veteran 
himself told one of the physicians that his hearing was 
normal prior to that time.  The VA examiner in September 2002 
expressly stated that the veteran's hearing loss is 
"unlikely to be related to noise exposure in service," and 
explained the rationale for that opinion.

Without competent evidence of a nexus between the current 
hearing loss and service, service connection for hearing loss 
is not warranted.  See Hickson, 12 Vet. App. at 253.  The 
Board has reviewed the veteran's contentions and testimony.  
His statements to the effect that his current hearing loss is 
related to acoustic trauma in service cannot by themselves 
establish that this is so.  He is a layperson and, as such, 
is not competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against his claim.





ORDER

Service connection for bilateral hearing loss is denied.  



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

